         Case 7:14-cv-03674-VB-PED Document 475 Filed 11/14/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 THE PLUMBING SUPPLY, LLC, d/b/a                                                     :
 FAUCET WORKS,                                                                           14-cv-3674 (VLB)
                     Plaintiff,                                                      :

                - against -                                                         :      ECF CASE

 EXXONMOBIL OIL                                                                     :
 CORPORATION,
 EXXON MOBIL CORP., CPD NY                                                          :
 ENERGY CORPORATION, CUMBERLAND
 FARMS, INC., ILLINOIS UNION                                                        :
 INSURANCE COMPANY, and
 JOHN DOES 1-10,                                                                    :

                      Defendants.                                                   :

 CPD NY ENERGY CORPORATION,                                                         :

                     Defendant and Third-Party Plaintiff,                           :

 CUMBERLAND FARMS, INC., GROUNDWATER                                                :
         :
 & ENVIRONMENTAL SERVICES, INC., and JOHN                                           :
 DOES 1-10,
                                                                                    :
                                Third-Party Defendants.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - -x


                               DECLARATION OF ERIC LINDQUIST IN
                            FURTHER SUPPORT OF PLAINTIFF’S MOTION
                                  TO AMEND THE COMPLAINT

          1.        I am an attorney duly licensed to practice in the state of New York. I am of

counsel to the firm of Cermele & Wood LLP, attorneys for Plaintiff The Plumbing Supply, d/b/a

Faucet Works. I am fully familiar with the facts and circumstances set forth herein.
      Case 7:14-cv-03674-VB-PED Document 475 Filed 11/14/18 Page 2 of 2



       2.     Exhibit A appended hereto is a true copy of Endorsement No. 13 to the Illinois

Union Insurance Company (“IU”) policy of insurance issued to defendant CPD NY Energy

Corporation (“CPD”) dated 4/20/2011.

       3.     Exhibit B appended hereto is a true copy of Endorsement No. 14 to the Policy

(undated).

       4.     Exhibit C appended hereto is a true copy an e-mail to undersigned counsel from

attorney John Barone, counsel for CPD, dated October 4, 2018.

       5.     Exhibit D appended hereto is true copy of the Summons and Complaint filed in

the Westchester County Supreme Court in the matter of The Plumbing Supply LLC et al. v.

Ground Water and Environmental Services, Inc. et al., Index No. 67660/2018.

       6.     Exhibit E appended hereto is a true copy of the Summons and Complaint filed in

the Westchester Supreme Court in the matter of The Plumbing Supply LLC et al. v. Cumberland

Farms Inc. et al., Index No. 67680/2018.



       I declare under penalty of perjury that the foregoing is true and correct.



Dated: November 14, 2018



                                                     ______/s/ Eric Lindquist_______________
                                                         ERIC LINDQUIST, ESQ.
